720 S.E.2d 395 (2012)
In the Matter of B.E., C.C., L.C.
No. 444P11.
Supreme Court of North Carolina.
January 26, 2012.
Edward Eldred, for Eppard, Michelle.
Regina Floyd-Davis, for New Hanover County Dept. of Social Services.
Jeffrey L. Miller, Greenville, for Cumbee, Kenneth L.
Megan P. Black, for B.E., et al.

ORDER
Upon consideration of the petition filed on the 11th of October 2011 by Respondent-Mother in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th of January 2012."